EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE SPECIFICATION
In paragraph [0004], line 1, "shows" has been changed to --show--.
In paragraph [0012], line 12, "rounds-to even" has been changed to --rounds-to-even--.
In paragraph [0016], line 2, "comprise" has been changed to --comprises--;
                                                     line 5, "he" has been changed to --the--.
In paragraph [0020], lines 17-18, "am" (both occurrences) has been changed to --an--.
In paragraph [0045], line 1, "s" has been deleted.
In paragraph [0082], line 1, "is" has been deleted.

IN THE CLAIMS
In claim 7, line 3, "am" has been changed to --an--;
     		     line 5, "am" has been changed to --an--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests a mobile terminal test device comprising a frequency conversion unit, an A/D converter, an orthogonal demodulator, a shift unit, a rounding unit and an averaging .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 14, 2022